Citation Nr: 1038648	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-29 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) home 
loan guaranty benefits.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that reopened and denied the 
appellant's claim for service connection for the cause of the 
Veteran's death and denied entitlement to eligibility for loan 
guaranty benefits.  The appellant testified before the Board in 
July 2008.  

In a December 2008 decision, the Board denied the appellant's 
claim for eligibility for loan guaranty benefits.  The appellant 
appealed the Board decision to the United States Court of Appeals 
for Veterans Claims.  Pursuant to a Joint Motion for Remand, a 
January 2010 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion for Remand.  
The Board remanded this claim for additional development in April 
2010 in compliance with the January 2010 Order of the Court.    

The appellate issue of entitlement to service connection for the 
cause of the Veteran's death is the subject of a separate Board 
decision.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran served on active duty from January 1966 to 
January 1968 and died in January 1976.

2.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially to 
the Veteran's death, or that the cause of death is otherwise 
related to service.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility criteria for VA 
loan guaranty benefits because the Veteran's death is not due to 
a service-connected disability.  38 U.S.C.A. § 3701, 3702 (West 
2002); 38 C.F.R. § 3.315(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the notice provisions set forth 
in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009) are applicable to this claim.  The Board 
finds that because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  Accordingly, the Board finds no prejudice toward the 
appellant in proceeding with the adjudication of her claim.

In light of the denial of service connection for the cause of the 
Veteran's death, the Board further finds that the appellant has 
no entitlement to a certificate of eligibility for VA loan 
guaranty benefits.

Under applicable law, a Veteran is eligible for housing loan 
benefits if he meets specified service requirements delineated in 
38 U.S.C.A. § 3702(a) (West 2002).  38 C.F.R. § 3.315(b) (2008).  
The term Veteran under 38 U.S.C.A. § 3702 also includes the 
surviving spouse of any Veteran who died from a service-connected 
disability.  38 U.S.C.A. § 3701(b)(2) (West 2002).

In order to qualify for a certificate of eligibility for VA home 
loan guaranty benefits, the appellant, as the surviving spouse of 
the Veteran, must demonstrate that he died from a service-
connected disability.  In a separate decision, the Board has 
determined that service connection for the cause of the Veteran's 
death is not warranted.

In view of the foregoing, there is no legal basis upon which to 
award a certificate of eligibility for VA home loan guaranty 
benefits under 38 U.S.C.A. § 3701.  As such, the appellant's 
appeal must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994) (holding that when the law and not the 
evidence is dispositive, a claim for entitlement to VA benefits 
must be denied because of the absence of legal merit).






(CONTINUED ON NEXT PAGE)



ORDER

Basic eligibility for VA home loan guaranty benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


